Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 24, 2003, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, a convenience store clerk, informed his employer that he would be going to Fakistan but was unable to give an exact date of when he would return. Because it was the busy summer season, the employer told claimant that he could not hold his job but to call when he returned to see if anything was available. Upon claimant’s return approximately three weeks later, the employer told claimant that there were no employment positions available. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding, *957among other things, that claimant abandoned his job and, therefore, was disqualified from receiving unemployment insurance benefits (see Matter of Gervits [Sweeney], 247 AD2d 749 [1998]; Matter of Klein [Audits & Surveys Worldwide—Sweeney], 232 AD2d 720 [1996]). Claimant was aware prior to his departure that the employer made no promises that his job would be available upon his return but that he should call when he returned. Whether the employer approved claimant’s leave with the understanding that his position would be available upon his return presented a credibility issue for the Board to resolve (see Matter of Oakford [Commissioner of Labor], 306 AD2d 671 [2003]). Although claimant maintains that he went to Pakistan because his children were sick, the employer testified that claimant did not indicate the reason for his trip and, furthermore, the record establishes that claimant was aware of his children’s illnesses two months prior to leaving for Pakistan. Likewise, inasmuch as claimant indicated on his application for unemployment insurance benefits that he was fired, we find no reason to disturb the finding that claimant made false statements to obtain benefits (see Matter of Hobson-Williams [Commissioner of Labor], 10 AD3d 749 [2004]).
Cardona, P.J., Mercure, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.